Case 1:21-cv-01029-TWP-MPB Document 5 Filed 04/30/21 Page 1 of 3 PageID #: 8




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

ANIBAL G. MALDONADO JOHNSON,                             )
                                                         )
                                Plaintiff,               )
                                                         )
                           v.                            )       No. 1:21-cv-01029-TWP-MPB
                                                         )
TIMOTHY HUNTER, et al.                                   )
                                                         )
                                Defendants.              )

 ORDER DISMISSING COMPLAINT AND PROVIDING OPPORTUNITY TO AMEND

                           I.      Motion to Proceed in Forma Pauperis

        Plaintiff Anibal Maldonado Johnson, an inmate at Miami County Jail, has filed a motion

to proceed in forma pauperis. The Court does not have sufficient information to rule on this

motion. Maldonado Johnson must provide a copy of the transactions associated with her inmate

trust account for the six months preceding this action by May 21, 2021. Failure to meet this

deadline may result in the dismissal of the action for failure to prosecute.

                                      II.     Screening Standard

        Maldonado Johnson brings this action alleging that she was injured in violation of Indiana

tort law. Because Maldonado Johnson is a "prisoner," as defined by 28 U.S.C. § 1915A(c), this

Court has an obligation under 28 U.S.C. § 1915A(a) to screen the complaint before service on the

defendants.

        Pursuant to 28 U.S.C. § 1915A(b), the Court must dismiss the complaint, or any portion of

the complaint, if it is frivolous or malicious, fails to state a claim for relief, or seeks monetary relief

against a defendant who is immune from such relief. In determining whether the complaint states

a claim, the Court applies the same standard as when addressing a motion to dismiss under Federal

Rule of Civil Procedure 12(b)(6). To survive dismissal,
Case 1:21-cv-01029-TWP-MPB Document 5 Filed 04/30/21 Page 2 of 3 PageID #: 9




       [the] complaint must contain sufficient factual matter, accepted as true, to state a
       claim for relief that is plausible on its face. A claim has facial plausibility when the
       plaintiff pleads factual content that allows the court to draw the reasonable
       inference that the defendant is liable for the misconduct alleged.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017).

Pro se complaints such as that filed by the plaintiff are construed liberally and held to "a less

stringent standard than pleadings drafted by lawyers." Cesal, 851 F.3d at 720.

                                     III.     The Complaint

       Maldonado Johnson has filed a document titled "Tort Claims Notice by Anibal G.

Maldonado Johnson." Dkt. 1. This document, which the Court construes as a complaint, states that

Maldonado Johnson was injured on November 6, 2020, between 2:30 p.m. and 4:00 p.m. Id. This

injury allegedly occurred when "[j]ail staff failed to exercise safety and control [p]rotocol resulting

in emotional pain and suffering, [b]odily injury, mental pain and suffering." Id. The complaint

does not identify these staff members by name, nor does it describe their actions in detail. It is also

not clear what bodily injuries Maldonado Johnson suffered as a result of their conduct.

                                            IV.   Discussion

       Based on the screening standard set forth above, Maldonado Johnson's complaint is

dismissed for lack of jurisdiction and for failure to state a claim upon which relief may be

granted. The complaint does not purport to state a federal claim, alleging instead an unidentified

Indiana tort claim. Without a claim arising under federal law, or an allegation of diversity—that is

to say, an allegation that none of the opposing parties are residents of the same state—the Court

has no jurisdiction over this lawsuit.

       Even construing the complaint liberally, the Court does not discern a federal claim. To state

a federal claim under 42 U.S.C. § 1983, Maldonado Johnson must identify the defendants who

were personally involved in a violation of her federal civil rights. She must also provide a short

                                                   2
Case 1:21-cv-01029-TWP-MPB Document 5 Filed 04/30/21 Page 3 of 3 PageID #: 10




and plain statement of the facts that entitle her to relief. The complaint's allegation that "[j]ail staff

failed to exercise safety and control [p]rotocol" does not provide sufficient detail to state a federal

claim.

                                    V.     Opportunity to Amend

         At this time, the dismissal of the complaint will not lead to the dismissal of the action.

Instead, the Court will provide Maldonado Johnson with an opportunity to file an amended

complaint. The Court will also send Maldonado Johnson a copy of a prisoner complaint form.

Maldonado Johnson should use this form if she chooses to file an amended complaint.

         The amended complaint will completely replace the original. Therefore, it must set forth

every defendant, factual allegation, legal claim, and request for relief. The amended complaint

must include the proper case number, 1:21-cv-1029-TWP-MPB, and the words "Amended

Complaint" at the top.

         Maldonado Johnson has through May 21, 2021, to file an amended complaint. The failure

to meet this deadline will result in the dismissal of the action without further warning or ability to

show cause.

         The clerk is directed to send Maldonado Johnson a copy of a prisoner complaint form.

         IT IS SO ORDERED.

         Date:   4/30/2021



Distribution:

ANIBAL G. MALDONADO JOHNSON
MIAMI COUNTY JAIL
1104 West 200 North
Peru, IN 46970




                                                    3
